Citation Nr: 0321402	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  94-13 824	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for reflex 
sympathetic dystrophy of the right arm and hand, evaluated as 
40 percent disabling.

2.  Entitlement to an increased evaluation for reflex 
sympathetic dystrophy of the left arm and hand and to include 
extensor tendon fibrosis of the left wrist, evaluated as 30 
percent disabling.
 
3.  Entitlement to an increased evaluation for 2nd and 3rd 
degrees burn scars of the right arm and hand, rated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for 2nd and 3rd 
degree burn scars of the left arm and hand, evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

This appeal to the Board of Veterans Appeals (the Board) was 
brought from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.

The veteran also has service connection for residuals of  2nd 
degrees burn scars of the face, evaluated as 10 percent 
disabling; and 2nd degree burn scars of the neck, rated 
noncompensably disabling.  

During the course of the current appeal, the RO also granted 
service connection for extensor tendon fibrosis of the left 
wrist, and that disability is now rated as part of the 
already service-connected reflex sympathetic dystrophy of the 
left arm and hand.

In September 2002, the Board denied entitlement to service 
connection for temporamandibular joint (TMJ) syndrome; and 
denied entitlement to service connection for a left shoulder 
disorder, to include as secondary to the veterans service-
connected left upper extremity reflex sympathetic dystrophy.

Shortly thereafter, pursuant to regulatory authority then in 
effect, the Board undertook development of the remaining 
issues on appeal, as identified on the front page of this 
decision, to include scheduling the veteran for pertinent VA 
dermatological and neurological examinations.  The 
examinations were accordingly scheduled.  However, they were 
subsequently cancelled with written notations in the file 
that the veteran had withdrawn his claims on those issues.  
The case was returned to the Board for final action on the 
remaining appellate issues.   


FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
1987 to April 1992.

2.	On December 2, 2002, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the VA Medical Administration Service at the VA facility 
wherein he was scheduled to have reexaminations, that the 
veteran had withdrawn the remaining issues on appeal.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002). 

According to the written documentation in the file, the 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.


                       
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



